Citation Nr: 1643920	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  12-32 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether the termination of nonservice-connected (NSC) pension benefits, from February 1, 2008 to January 31, 2010, based on an increase in countable income was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel





INTRODUCTION

The Veteran served on active duty from June 1972 to June 1975.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center in Saint Paul, Minnesota which terminated the NSC pension benefits from February 1, 2008 to January 31, 2010 based on an increase in countable income.  Jurisdiction of the appeal was subsequently transferred to the RO in Montgomery, Alabama.  

The Veteran did not appeal the a January 2013 decision which denied a waiver of the overpayment created by the termination of benefits from February 1, 2008 to January 31, 2010; thus, and the current issue is limited to an appeal as to whether the termination of benefits was proper.

The Veteran was scheduled for an February 2014 Travel Board hearing.  The record indicates that the Veteran did not attend the scheduled hearing; therefore, his hearing request has been withdrawn.


FINDINGS OF FACT

1.  The Veteran had an annual income of $39,010.00 in 2008 and an annual income of $50,134.00 in 2009; he has not identified any unreimbursed medical expenses for those years.  

2.  The Veteran's countable income exceeded the applicable MAPR rates in 2008 and 2009.

3.  The earliest ascertainable date of increase in the Veteran's income was on March 7, 2008, and his last income payment was received on January 15, 2010. 

 
CONCLUSIONS OF LAW

1.  The termination of NSC pension benefits from February 1, 2008 to March 31, 2008 was not proper.  38 U.S.C.A. §§ 1502, 1503, 1521, 5112(b) (West 2015); 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.273, 3.660(a) (2016).

2.  The termination of NSC pension benefits from April 1, 2008 to January 31, 2010 was proper.  38 U.S.C.A. §§ 1502, 1503, 1521 (West 2015); 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.273, 3.660 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Due Process, Reduction of Benefits

The Board finds that general due process concerns have been satisfied in connection with the current appeal.  Prior to reducing or terminating benefits by reason of information received concerning income, VA is required to comply with pertinent VA regulations concerning due process.  Specifically, VA must create a proposal for the reduction or termination that sets forth all material facts and reasons, notify the beneficiary at his or her latest address of record of the contemplated action, and furnish detailed reasons thereof.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  An exception to this due process requirement is if the adverse action is based solely on factual and unambiguous information or statements as to income, net worth, or dependency or marital status that the beneficiary provided to VA in writing or orally, with knowledge or notice that such information would be used to calculate benefit amounts.  38 C.F.R. §§ 3.103(b)(3), 3.105(h) (2016).  

In this case, NSC pension benefits were terminated based on the receipt of income verification match information identifying sources of unreported income, and such amounts were independently verified by the Veteran's employer.  The record indicates that notice of the proposed termination of benefits was provided to the Veteran in a March 2012 letter.  A July 2012 letter informed the Veteran of the decision to terminate benefits.  Accordingly, the Board finds that due process requirements have been met and the Board may proceed with adjudication of the appeal.  

Law and Analysis for Evaluating Countable Income

A veteran who meets wartime service requirements and who is permanently and totally disabled due to disability not the result of willful misconduct is entitled to a rate of pension set by law, reduced by the amount of his countable income. 
38 U.S.C.A. § 1521 (West 2015); 38 C.F.R. § 3.23 (2016).  Countable income consists of payments of any kind from any source received during a 12-month annualization period (e.g., a year), unless specifically excluded. 38 C.F.R. § 3.271 (2016).  It also includes income of a veteran's spouse and/or child(ren) regardless of whether dependency has been established for VA pension purposes.  See 38 C.F.R. § 3.23(d)(4) (2016).  For purposes of determining entitlement, nonrecurring income (i.e., income received on a one-time basis) will be counted for a full 12-month annualization period following receipt of the income. 38 C.F.R. § 3.271(a)(3) (2016).

"Recurring income" means income that is received or anticipated in equal amounts and at regular intervals (e.g., weekly, monthly, quarterly, etc.), and that will continue throughout an entire 12-month annualization period.  The amount of recurring income for pension purposes will be the amount received or anticipated during a 12-month annualization period.   Income from the Social Security Administration (SSA) is not specifically excluded under 38 C.F.R. § 3.272.  Such income is therefore included as countable income.

Basic entitlement exists only if, among other things, the Veteran's countable income is not in excess of the maximum annual pension rate specified by law. 38 U.S.C.A. § 1521(a).  If basic entitlement is met, the monthly rate of pension shall be computed by reducing the maximum annual pension rate (MAPR) by the countable income on the effective date of entitlement and dividing the remainder by twelve. 
38 C.F.R. § 3.273(a) (2016).  Whenever there is a change in a beneficiary's amount of countable income the monthly rate of pension payable shall be computed by reducing the applicable maximum annual pension rate by the new amount of countable income on the effective date of the change in the amount of income and dividing the remainder by twelve.  38 C.F.R. § 3.273(b)(2).  The effective date of any reduction or discontinuance required because of an increase in income shall be the end of the month in which the increase occurred.  See 38 C.F.R. § 3.660(a)(2) (2016).

For purposes of calculating pension benefits, total income may be reduced by amounts equal to amounts paid by a claimant for unreimbursed medical expenses that were "in excess of 5 percent of the applicable maximum annual pension rate or rates for the veteran ... as in effect during the 12-month annualization period in which the medical expenses were paid."  See 38 C.F.R. § 3.272(g)(1)(iii); 
38 U.S.C.A. § 1503(a)(8) (2016).

In this case, VA pension benefits were terminated based on the receipt of income verification match (IVM) information identifying unreported income for 2008 and 2009.  A separate December 2011 Income Verification Report received from the Veteran's employer verified income amounts shown in the IVM to have been received in 2008 and 2009.  The December 2011 Income Verification Report from Ricks Brothers Construction shows that the Veteran received gross wages in the amount of $39,010.00 in 2008 and $50,134.00 in 2009.  A second Income Verification Report submitted by Rick Brothers Construction in June 2012 shows that the Veteran's first income payment was made on March 7, 2008, and his last payment was made on January 15, 2010.  

In lay statements submitted in February 2012, May 2012, and July 2012, the Veteran does not does not contest the amount of income identified in Income Verification Reports for 2008 and 2009.  Instead, he indicated that he did not remember the failure to report his income in those years, and conceded that he was responsible for the failure to report his income.  In a July 2012 statement, he requested that VA initiate only a partial reduction of his pension benefits for repayment purposes, from $1,028.00 a month to $600.00, as he was reliant on his pension benefits.   The Board does not have the authority to decide the rate of repayment of an overpayment debt, and the Veteran should contact the Debt Management Center in Saint Paul, Minnesota regarding this matter.     

With respect to the propriety of the termination of benefits from February 1, 2008 to January 31, 2010, the Veteran has not contested the amount of income used in calculating his countable income for 2008 and 2009.  To date, he has not identified any unreimbursed medical expenses which may be deducted from countable income.  While the Board is sympathetic to the Veteran's financial situation, a review of the evidence shows that countable income exceeded the applicable maximum annual pension rate for the Veteran in 2008 and 2009, and constitutes a bar to the receipt of NSC pension benefits.  

As noted above, based on income information verified by the Veteran's employer in a December 2011 Income Verification Report, the Board finds that he had a countable income of $39,010.00 in the 2008 calendar year, and a countable income of $50,134.00 in the 2009 calendar year. 

The MAPR for a single Veteran with no dependents, effective December 1, 2007, was $11,181.00.  The applicable MAPR rate was increased to $11,830.00 on December 1, 2008.  The maximum annual pension rate (MAPR) is published in Appendix B of the VA Adjudication Procedures Manual M21-1 and is given the same force and effect as if published in VA regulations. 38 C.F.R. § 3.21 (2016).  

The Board notes that, although the MAPR rates are changed effective December 1 of each year, payment of benefits is governed by total income for the calendar year.  See 38 C.F.R. § 3.260(f) (2016).  In computing a claimant's annual income, a fraction of a dollar will be disregarded for the purpose of determining entitlement to monthly payments of pension and dependency and indemnity compensation.  
38 C.F.R. § 3.260(g).  

The maximum applicable annual pension rate at the time of reduction was $11,181.00.  Thus, the Veteran's income ($39,010.00) exceeded the MAPR in 2008 and is a bar to the receipt of benefits.  Similarly, his income in 2009 ($50,134.00) exceeded the MAPR of $11,830.00 in 2009 and is a bar to the receipt of benefits.  For these reasons, the Board finds that the termination of the Veteran's NSC pension benefits was proper.  

While the termination of NSC pension benefits was proper, the Board finds that the discontinuance of benefits should have been made effective April 1, 2008, and not February 1, 2008.  An October 2012 statement of the case indicates that pension benefits were terminated effective February 1, 2008 based on the assumption that the Veteran's first check was received in January 2008.  However, a June 2012 Income Verification Report submitted by Rick Brothers Construction shows that the Veteran's first income payment was made on March 7, 2008, and no earlier payments have been identified in the record.  Where reduction or discontinuance of a running award of improved pension is required because of an increase in income, the reduction or discontinuance shall be made effective from the end of the month in which the increased income occurred.  38 C.F.R. § 3.660(a)(2) (2016).  Because the Veteran's change in income was shown to be due to an increase in countable income beginning in March 2008, the Board finds that the discontinuance of his award should have been made effective on April 1, 2008.  

For these reasons, the Board finds that the termination of VA NSC pension benefits, from February 1, 2008 to March 31, 2008 was not proper.  The Board finds that the termination of VA NSC pension benefits, from April 1, 2008 to January 31, 2010, due to increased countable income was proper.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim and the appeal with respect to the termination of NSC pension benefits from April 1, 2008 to January 31, 2010 is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  



(CONTINUED ON NEXT PAGE)


ORDER

The termination of NSC pension benefits from February 1, 2008 to March 31, 2008 was not proper, and to this extent only, the appeal is granted.

The termination of NSC pension benefits from April 1, 2008 to January 31, 2010, based on an increase in countable income was proper. 




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


